On 28 May, 1926, J. L. Crouse brought suit against George C. York, and on 1 June, 1926, George C. York brought suit against J. L. Crouse. In the first case the defendant York moved to dismiss the action, and his motion was denied; in the second case the defendant Crouse made a motion to dismiss York's action against him, and the motion was allowed. In each instance York excepted and appealed.
His Honor assigned as his reason for dismissing York's action against Crouse that it was begun after the first action was instituted, and that the two suits are between the same parties and involve the same subject-matter, and that the entire controversy can be determined in the action which was first instituted. We concur in the conclusion announced in each case.
Affirmed. *Page 825